EXHIBIT 10.62(12)

 

MUNGUIA VIDAURRE CHAVEZ

 

Del portón del Hospital El Retiro 1 c al lago 1c arriba ½ c al lago

 

Telephones 2667102.- 2667602-2666803- Fax 2662329

 

RECEIPT

 

I’ve received from the Offices of Doctor LUIS CHAVEZ ESCOTO, photocopies of the
Deed Number twenty two(22) of the Contract of Credit guaranteed with Mortgage
and bond, authorized in the city of Managua at nine hours in morning on July
twenty four year two thousand three by which the Banking Entity BANCO DE LA
PRODUCCION SOCIEDAD ANONIMA, grants a credit to the corporation INMOBILIARIA
PSMT NICARAGUA SOCIEDAD ANONIMA, up the amount of ONE MILLION DOLLARS
(US$1,000,000.00) Currency of legal course in the United States of America.

 

Managua, August thirteenth two thousand three.

 

RECEIVED ACCORDANT   DELIVER ACCORDANT

 

MUNGUIA VIDAURRE CHAVEZ

 

LAWYERS AND NOTARIES

 

Lawyer Juan Alvaro Munguia Alvarez

  

Members of CLUB

Lawyer Noel Vidaurre Arguello

  

OF LAWYERS

Lawyer Luis Chavez Escoto

  

GLOBALAW

 

 

1



--------------------------------------------------------------------------------

 

PROTOCOL NUMBER XXVI

 

NOTARY: LAWYER LUIS CHAVEZ ESCOTO

 

DEED NUMBER 22

 

COPY NUMBER 01

 

OBJECT: CREDIT CONTRACT GUARANTEE WITH MORTGAGE AND BOND

 

GRANTED BY BANCO DE LA PRODUCCION, S. A.

 

ARTURO ARANA UBIETA

 

ON FAVOR OF INMOBILIARIA PSMT NICARAGUA, S.A.

 

LAWYER JUAN ALVARO MUNGUIA ALVAREZ

 

MANAGUA JULY 25th 2003

 

 

2



--------------------------------------------------------------------------------

 

TESTIMONY

 

PUBLIC DEED NUMBER TWENTY TWO (22).- CONTRACT OF CREDIT WARANTEED WITH MORTGAGE
AND BOND. In the city of Managua, at nine hours on July twenty four two thousand
three. Before me, LUIS CHAVEZ ESCOTO, of full age, married, Lawyer and Notary
Public from the Republic of Nicaragua. Dully authorized to act by the Honorable
Supreme Court of Justice in the quinquennium which expires on August sixteenth
two thousand six, here present appear Mr. Licentiate ARTURO ARANA UBIETA,
Economist, Banker, whom I attest to know personally nevertheless according to
the law I identified him by means of his Personal Identity Card issued by the
Supreme Electoral Council from the Republic of Nicaragua number zero zero one
dash zero eight one zero four six dash zero zero one two N (001-081046-0012N)
valid until April tenth two thousand seven; and Lawyer Juan Alvaro Munguía
Alvarez, Lawyer and Notary whom I attest to know personally nevertheless
according to the law I identified him by means of his Personal Identity Card
number two eight one dash zero two zero six four two dash zero zero zero eight L
(281-020642-0008L) valid until February fifteenth two thousand nine, both of
full age, married and from this dwelling, who in my judgment have the necessary
legal capacity to compromise and contract, in particular to grant this public
document. Licentiate ARTURO ARANA UBIETA, appears on the name and representation
and in his capacity of General Manager and as satisfactory agent of the Banking
Institution denominated BANCO DE LA PRODUCCION (BANPRO) from this dwelling,
ruled by the General Law of Banks and

 

 

3



--------------------------------------------------------------------------------

 

other Institutions, founded in Public Deed number eight authorized in this city
of Managua at five o’clock in the afternoon on September sixth nineteen ninety
one, by Notary Lawyer JUAN ALVARO MUNGUIA ALVAREZ, Testimony of which the
undersigned Notary attests to have had at sight and which is dully registered
under number thirteen thousand seven hundred seventy six B-2 (13,776-B2) page
two hundred forty four to page two hundred sixty three of Volume six hundred
eight three B-two (683B-2) of the Second Book of the Public Mercantile Registry
and under number twenty seven thousand one hundred three (27.103) pages from one
hundred six to one hundred seven from Volume eighteen of the Book of Persons
both from the Public Registry of Managua; which Statutes were approved by the
General Special Stockholder’s Meeting celebrated in this city at five hours in
the afternoon on September ninth nineteen ninety one, which was Recorded
Officially in Deed number nine authorized in this city of Managua by Notary
Lawyer Juan Alvaro Munguía Alvarez at nine hours in the morning on September
sixteenth nineteen ninety one, testimony of which the undersigned Notary attests
to have had sight and which is dully registered with number thirteen thousand
seven hundred sixty seven B-two (13,767 B2), pages two hundred sixty four to two
hundred seventy three, volume six hundred eighty three B-two (683 B2) from Book
Second from the Public Mercantile Registry of Managua. The appearing Mr. ARTURO
ARANA UBIETA, proves his representation with the attested of power of attorney
which he presents to me and I the notary attest to have had it at sight and
which is authorized with Public Deed number one hundred, in this city of Managua
at eleven hours in the morning on August twenty third nineteen ninety three by
Notary

 

 

4



--------------------------------------------------------------------------------

 

Luis Chavez Escoto, which is dully registered under number sixteen thousand one
hundred twenty, pages from ninety six to one hundred, Volume two hundred six
from the Third Book of Powers of Attorneys from the Public Mercantile Registry
of Managua, attesting the Undersigned Notary that such documentation, confers
the appearing Licentiate ARTURO ARANA UBIETA, ample and sufficient faculties to
grant the present public instrument. The appearing Doctor JUAN ALVARO MUNGUIA
ALVAREZ, appears in representation of the corporation denominated INMOBILIARIA
PSMT NICARAGUA, SOCIEDAD ANONIMA, corporation which is founded and organized
according to the Laws from the Republic of Nicaragua, with dwelling in the city
of Managua, as it is evident in Public Deed of Social Funding number seventy
nine (79), which contains as well the Corporation’s Statutes, authorized in the
city of Managua at eleven hours in the morning on September ninth two thousand
two, before the services of Notary LUIS GONZAGA CARRION BRIONES, testimony of
which the undersigned Notary attest to have had at sight and which is dully
registered under number twenty four thousand eighty one dash B five (24,081-B5);
pages thirty to thirty eight (30-38); Volume one hundred forty nine (149) from
the Book of Persons, both from the Public Mercantile Registry of the Department
of Managua. The appearing Lawyer JUAN ALVARO MUNGUIA ALVAREZ proves his
representation for having been appointed and authorized in particular to grant
this proceedings according to the enabling documents which he presents to me in
original and of which I the undersigned notary attest to have had at sight,
which are issued in legal form, which I will relate and will record officially
the ones that to my judgment are necessary to confer the Appearing Lawyer JUAN
ALVARO

 

 

5



--------------------------------------------------------------------------------

 

MUNGUIA ALVAREZ ample faculties to execute this proceedings and which are the
following: ONE) Founding deed and statutes of the corporation INMOBILIARIA PSMT
NICARAGUA, SOCIEDAD ANONIMA, previously related; TWO) Certification issued by
Lawyer LUIS CHAVEZ ESCOTO which I integrally and literally INSERT as follows:
CERTIFICATION: LUIS CHAVEZ ESCOTO, of full age, married, Lawyer, and Notary
Public and from this dwelling, authorized to exercise by the Honorable Supreme
Court of Justice from the Republic of Nicaragua during a quinquennium which ends
on August sixteenth two thousand three, by this means I CERTIFY: That the
Record’s Book that dully legalized keeps the Corporation INMOBILIARIA PSMT
NICARAGA, SOCIEDAD ANOMIMA from page nine to page eleven of the same there is
the Record that integrally and literally reads: “RECORD NUMBER SIX(06): SPECIAL
GENERAL STOCKHOLDER’S MEETING.- In the city of Managua, Republic of Nicaragua at
nine hours in the morning on July sixteenth two thousand three; gather at the
offices Munguia, Vidaurre, Chavez, with the purpose to celebrate Special
Stockholder’s Meeting of INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANOMIMA, appears
Mrs. OLINDA RAMIREZ BLANCO, of full age, married, Lawyer and Notary Public and
from this dwelling, who acts in representation of the corporation PSMT NICARAGUA
BVI INC, owner and proprietor of ten thousand (10.000.00) registered shares,
completely subscribed and paid of the corporation INMOBILIARIA PSMT NICARAGUA,
S.A. and therefore, owner of one hundred percent of the corporation’s capital
stock which is formed by the amount of ten thousand Cordabas (C$10,000.00)
represented by TEN THOUSAND (10,000.00) STOCKS of registered condition with a
par value of ONE

 

 

6



--------------------------------------------------------------------------------

 

CORDOBA (C$1.00) each one of the stocks, with the purpose to celebrate Special
Stockholder’s Meeting of this corporation, without the need of a previous
summon, neither the corresponding publication, but with full knowledge of the
matters to be dealt about, since it is certified that the appearing represent
the total amount of the corporation’s stocks and therefore one hundred percent
of the stock capital of the same, and for this, there is the necessary quorum to
celebrate the Meeting. Finding the Proxy issued by Mr. William Nylon in his
authority of President of the Corporation PSMT NICARAGUA (BVI) INC on favor of
Licentiate Olinda Ramirez Blanco in due form and legality, which is in this act
filed a the Corporation’s Secretariat. Once verified the existence of the quorum
of the law and having legally organized the Meeting, all according to Clause
Sixth from the Deed of Social Founding was preceded in the following manner:
FIRST: AUTHORIZATION TO SUBSCRIBE A LOAN CONTRACT WITH BANCO DE LA PRODUCCION
SOCIEDAD ANONIMA. For the business and development of the operations of the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA, in Nicaragua, it is
necessary to authorize the subscription of a Loan Contract with Banco de la
Produccion Sociedad Anonima up to the amount of ONE MILLION DOLLARS
(US$1,000,000.00) payable at a short term, which is, ninety days from the date
of the disbursement, which can be renewed or extended for ninety (90) additional
days at the customer’s request with an interest rate of 9.00% yearly for the
first ninety days and in case the loan is extended for ninety (90) additional
days at the debtor’s request the interest rate will go up to 12% yearly. The
commission for the disbursement will be 0.25% annually and will be granted in
warranty for the

 

 

7



--------------------------------------------------------------------------------

 

payment of the loan, first grade mortgage over the land and its present or
future improvements, where is built the first store of PriceSmart in Nicaragua
located at Plaza El Retiro, S.A. in the city of Managua, real estate which is
registered under number one hundred sixty two thousand one hundred thirty five
(162,135); Volume two thousand two hundred eighty one (2,281); Folio two hundred
seventy one, two hundred seventy two and two hundred seventy three(271, 272,
273); First Entry of the Inscription’s Column, Section of Real Rights from the
Real Estate’s Book from the Public Registry of the city of Managua, which
belongs to the Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA. Once
the matter was discussed by unanimity of votes was authorized the subscription
of the loan contract related in the present issue. SECOND: DESIGNATION TO
SUBSCRIBE THE LOAN CONTRACT: Having been approved the subscription of the loan
contract related in the previous issue of this proceedings, was designated
Lawyer JUAN ALVARO MUNGUIA ALVAREZ, Attorney of the Corporation, who is of full
age, married, Lawyer and Public Notary and from this dwelling, so in the name of
the Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA, appears before any
Public Notary to subscribe the loan contract with Banco de la Produccion
Sociedad Anonima, with the end to formalize the loan that was related in the
first issue of the present Record of the Special General Stockholder’s Meeting
and subsequently Lawyer Juan Alvaro Munguia Alvarez can grant on the name of the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA on favor of Banco de la
Produccion Sociedad Anonima, second grade mortgage over the real estate which is
registered under number one hundred sixty two thousand one hundred thirty

 

 

8



--------------------------------------------------------------------------------

 

five (162,135); Volume two thousand two hundred eighty one (2,281), Folio two
hundred seventy one, two hundred seventy two and two hundred seventy three (271,
272, 273); First Entry of the Inscription’s Column, Section of Real Rights from
the Real Estate’s Book from the Public Registry of the city of Managua, in
warranty of the loan that will be received; and consequently Lawyer Juan Alvaro
Munguía Alvarez can subscribe such loan contract in the form, conditions and
stipulations that he deems convenient jointly with Banco de la Produccion
Sociedad Anonima, for this type of loan contract, without any limitation, as
well as any other type of document related and necessary to formalize the loan
that will be subscribe with Financiera (Financial Institution) BANCO DE LA
PRODUCCION SOCIEDAD ANONIMA, serving the certification that is released from the
present record of sufficient habilitating document so Lawyer Juan Alvaro Munguia
Alvarez can appear before a Public Notary to subscribe the corresponding loan
contract, without any limitation. The Secretary is authorized by the Board of
Directors or a Notary Public in the exercise of his duties to release a
certification of the present Record. It is certified that all the resolutions
were taken by unanimity of votes. Not having any other matter to discuss, the
President adjourned the Meeting and it was read the preset Record to all the
appearing they found it accordant in all and each one of its parts, we approved,
ratified in definite form we all signed. (Signature) Olinda Ramirez B- It is
accordant with its original with which it was dully confronted and at the
request of Lawyer Juan Alvaro Munguia Alvarez, who is specially authorized to
grant this contract, I issue and sign the present certification in the city of
Managua, at two hours in the afternoon on July seventeen two thousand

 

 

9



--------------------------------------------------------------------------------

 

three. LUIS CHAVEZ ESCOTO NOTARY PUBLIC.- There is a seal which literally reads
Luis Chavez Escoto Lawyer and Notary Public, Republic of Nicaragua, Central
America. The undersigned Notary attested that such documentation confers the
appearing Lawyer JUAN ALVARO MUNGUIA ALVAREZ, sufficient and ample faculties to
grant these proceedings. Likewise the appearing Lawyer JUAN ALVARO MUNGUIA
ALVAREZ, appears in representation of the Corporation named PRICESMART
NICARAGUA, SOCIEDAD ANONIMA, corporation that is founded and organized according
to the law from the Republic of Nicaragua, with dwelling in he city of Managua,
as it is evident in Public Deed number eighty (80) of Social Founding that also
contains the Corporation’s Statutes, authorized in the city of Managua at eleven
hours and twenty minutes in the morning on September ninth two thousand two,
before the services of Notary LUIS GONZAGA CARRION BRIONES, testimony of which
the undersigned Notary attests to have had at sight and which is dully
registered under number twenty four thousand eighty two dash B five (24,082-B5);
pages thirty nine to forty seven (39-47); Volume eight hundred forty nine dash
B5 (849-B5); from the Second Book of Corporations (2nd) and under number thirty
three thousand four hundred one (33,401); Pages one hundred seventy four to one
hundred seventy five (174-175); Volume one hundred forty nine (149) from the
Book of Persons, both from the Business Public Registry from the Department of
Managua. The appearing Lawyer JUAN ALVARO MUNGUIA ALAVAREZ proves his
representation for having been appointed and given faculties especially to grant
these proceedings according to the enabling documents which he presents to me in
original, that I the undersigned Notary attest to have had at sight, which are
issued in

 

 

10



--------------------------------------------------------------------------------

legal form and which I will relate and record officially the necessary ones that
to my judgment confer the appearing Lawyer JUAN ALVARO MUNGUIA ALVAREZ, ample
faculties to formalize this proceedings and which are the following: ONE)
Founding deed and statutes from the Corporation PSMT NICARAGUA, SOCIEDAD
ANONIMA, previously related; TWO) Certification issued by Lawyer CARLOS ZUÑIGA
NUÑEZ which integrally and literally I insert as follows: CERTIFICATION: LUIS
CHAVEZ ESCOTO, of full age, married, Lawyer and Public Notary and from this
dwelling authorized to exercise his profession by the Honorable Supreme Court of
Justice from the Republic of Nicaragua during a quinquennium which ends on
August sixteenth two thousand six, by this means I CERTIFY: That in the Record’s
Book that dully legalized keeps the Corporations PSMT NICARAGUA, SOCIEDAD
ANONIMA, from pages seven to nine of the same, there is the Record that
integrally and literally reads: “RECORD NUMBER FIVE (05): GENERAL SPECIAL
STOCKHOLDER’S MEETING.- In the city of Managua, Republic of Nicaragua, at nine
hours in the morning on July eighteenth two thousand three, gathered in the
offices of Munguia, Vidaurre, Chavez with the purpose to celebrate General
Special Stockholder’s Meeting of PSMT NICARAGUA, SOCIEDAD ANONIMA, appears Mrs.
OLINDA RAMIREZ BLANCO, of full age, married, Lawyer and Notary and from this
dwelling who acts in representation of the Corporations PSMT NICARAGUA, BVI,
INC., owner and proprietor of one hundred percent of the capital stock of such
corporation which is formed by the amount of ten thousand cordobas (C$10,000.00)
represented by TEN THOUSAND (10,000.00) STOCKS of registered condition with a
par value of ONE CORDOBA (C$1,00) each one of them, with the objective to
celebrate

 

 

11



--------------------------------------------------------------------------------

General Special Stockholders Meting of this corporation, without the need of a
previous summon neither the corresponding publication, but with full knowledge
of the matters that will be dealt about, since it is certified that the
appearing represent the total amount of the corporation’s stocks, and therefore
one hundred percent of the stock capital of the same, and for this, existing the
necessary quorum to celebrate the Meeting. Having found the proxy issued by Mr.
William Nylon in his authority of President from the Corporation PSMT NICARAGUA
(BVI) INC, on favor of Licentiate Olinda Ramirez Blanco in due form and
legality, which is file in this act at the Corporation’s Secretariat. Once
verified the existence of the quorum of law and having legally organized the
Meeting, all according to Clause Sixth from the Deed of Social Founding was
proceeded in the following manner: FIRST: AUTHORIZATION TO SUBSCRIBE A LOAN
CONTRACT WITH BANCO DE LA PRODUCCION SOCIEDAD ANONIMA. That having obtained the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA, a loan up to the
amount of ONE MILLION DOLLARS (US$1,000.000.00) currency of legal course from
the United States of America, on behalf of BANCO DE LA PRODUCCION SOCIEDAD
ANONIMA. Payable at a short term, which is, ninety days from the date of the
disbursement, renewable and extendable for ninety (90) additional days at an
interest rate of nine percent (9.00%) annually, establishing a commission of
zero point twenty five percent (0.25%) for disbursement, granting second grade
mortgage warranty over a piece of land and its present and future improvements
where its built the first store of PriceSmart in Nicaragua located at Plaza El
Retiro S.A. in the city of Managua, real estate which is registered under number

 

 

12



--------------------------------------------------------------------------------

one hundred sixty two thousand one hundred thirty five (162,135); Volume two
thousand two hundred eighty one (2,281); Folio two hundred seventy one, two
hundred seventy two and two hundred seventy three (271, 272, 273); First Entry
of the Inscription’s Column, Section of Real Rights from the Real Estate’s Book
from the Public Registry of the city of Managua, which belongs to the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA, it is authorized to
grant joint and several bond of the Corporation PSMT NICARAGUA, SOCIEDAD
ANONIMA, represented by this Attorney Mr. Lawyer JUAN ALVARO MUNGUIA ALVAREZ.
Once the issue was discussed by unanimity of votes was authorized the
subscription of the loan contract related in the present issue. SECOND:
DESIGNATION TO SUBSCRIBE THE LOAN CONTRACT: In the exercise of the present power
of attorney Mrs. OLINDA RAMIREZ BLANCO, authorizes to proceed to grant on favor
of BANCO DE LA PRODUCCION SOCIEDAD ANONIMA the respective JOINT AND SEVERAL
BOND, to guarantee the loan up to the amount of ONE MILLION DOLLARS
(USA$1,000.000.00) currency of legal course from the United States of America
granted by BANCO DE LA PRODUCCION SOCIEDAD ANONIMA to the Corporation
INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA, likewise by unanimity of votes the
Corporation’s Attorney Lawyer JUAN ALVARO MUNGUIA ALVAREZ is authorized to
appear before a Notary Public to grant on the name of the Corporation the joint
and several bond of the Corporation to guarantee the loan that up to the amount
of ONE MILLION DOLLARS (USA$1,000,000.00) currency of legal course from the
United States of America the Institution BANCO DE LA PRODUCCION S.A. grants to
the corporation INMOBILIARIA PSMT, NICARAGUA, SOCIEDAD ANONIMA. It is explicitly

 

 

13



--------------------------------------------------------------------------------

 

authorized that the Attorney of the Corporation Mr. Lawyer JUAN ALVARO MUNGUIA
ALVAREZ, so in the name of the Corporation PSMT NICARAGUA SOCIEDAD ANONIMA,
appears before a Notary Public to the subscribe the related credit contract
granting the collateral, mortgage and fiduciaries securities in the terms,
conditions, clauses and stipulations that BANCO DE LA PRODUCCION            ,
S.A. considers necessary and pertinent for this type of contract, with the most
ample faculties without any limitation, serving the certification that is
released from the present proceedings of sufficient enabling document to
subscribe the referred credit contract. It is certified that all the resolutions
were taken by unanimity of votes. Not having any other mater to discuss, the
President adjourned the meeting and it was read the present Record which was
found accordant, ratifies, approves and signs. (SIGNATURE) OLINDA RAMIREZ B.- It
is accordant with its original with which was dully confronted and as requested
by Lawyer JUAN ALVARO MUNGUIA ALVAREZ, I issue and sign the present
certification, in two useful folios of legal paper, in the city of Managua, at
three o’clock in the afternoon on July eighteenth two thousand three.- LUIS
CHAVEZ ESCOTO, NOTARY PUBLIC.- There is a seal which reads Luis Chavez Escoto
Lawyer and Notary Public, Republic of Nicaragua, Central America. Attesting the
undersigned Notary that such documentation confers the appearing Lawyer Juan
Alvaro Munguia Alvarez sufficient and ample faculties to grant this proceedings.
The appearing Licentiate ARTURO ARANA UBIETA in the name and presentation of
BANCO DE LA PRODUCCION SOCIEDAD ANONIMA (BANPRO) who hereafter in this deed will
be named simply THE BANK in one hand, and Lawyer JUAN ALVARO MUNGUIA ALVAREZ, in
representation of the Corporation INMOBILIARIA PSMT

 

 

14



--------------------------------------------------------------------------------

 

NICARAGUA, SOCIEDAD ANONIMA who hereafter will be called simply THE DEBTOR
CORPORATION or THE DEBTOR and jointly express: that they have convened to
celebrate and to the effect celebrate the contract ruled by the following
clauses: FIRST. OPENING OF THE CREDIT.- THE BANK, grants a loan on mutual to the
DEBTOR corporation up to the amount of ONE MILLION DOLLARS (US$1,000,000.00)
currency of legal course in the United States of America, which the Debtor
Corporation confessed in this act to have received in cash and at its total
satisfaction recognizing itself as the Bank’s Debtor for such amount. A
bridge-loan destined solely and exclusively as a short term financing. SECOND.-
WITHDRAWING OF FUNDS a) At the Bank’s criteria and outlook and subjected to the
availability of same, the funds of the loan will be delivered by the Bank to the
DEBTOR in one single disbursement and by means of the subscription of the
respective redeemed promissory note issued on favor of the Bank which maturity
will be according to the ones of this loan and it will be considered a causal
and it will be charged to the account of the present contract. Such Loan is
granted with the Bank’s own funds. This contract is subscribed in Dollars of the
United States of America for the capital, plus interests and expenses in
compliance with Article forty seven subsection (1) from the General Law of
Banks, Financing Institutions or non Banking and Financial Groups dated
September twenty eight nineteen ninety nine, published at La Gaceta, Official
Newspaper number one hundred ninety eight, one hundred ninety nine and two
hundred dated October eighteenth, nineteenth, and twentieth nineteen ninety
nine, which terms are well known by both parties and are totally incorporated to
the present public instrument, forming part of the same.

 

 

15



--------------------------------------------------------------------------------

THIRD.- MATURITY AND INTEREST.- The DEBTOR is obligated to pay the loan to the
Bank at its offices of this last one located in the city of Managua, Plaza
Libertad, or where the Bank’s representatives indicate, in a Ninety (90) day
term counted from the date of the disbursement and of the subscription of the
respective promissory note, renewable and extendable by ninety (90) additional
days at the customer’s request. The interest rate that the DEBTOR CORPORATION
will recognize and pay will be nine per cent (9%) annually over balances, for
the first ninety days and such interest will be accrued from the date of the
disbursement and will be paid at the maturity together with the capital until
the complete and correct cancellation of the debt’s capital and interests. And
in case the customer requests to extend the credit for ninety (90) additional
days, the interest rate to be applied will be negotiated between both parties by
common agreement at the moment of the Extension, and such interests will be
accrued from the date of the extension in its case, and will be paid at the
maturity together with the capital until the exact and complete cancellation of
the debt’s capital, interests and appendants. Likewise, the DEBTOR will
recognize and pay to the BANK a disbursement commission of zero point twenty
five per cent (0.25%) which will be paid in advanced and at the moment the
disbursement is made, in case the contract is extended at the Debtor
Corporation’s request as it was established before, there will be no commission
charged. FOURTH. DELAY- In case of delay which will be produced by THE DEBTOR’S
simple delay, it will recognize and pay to the Bank until its actual payment an
interest rate of twenty five (25%) of the annual current interest rate in force
at the moment of the delay, which will be additional to the normal interests.
The

 

 

16



--------------------------------------------------------------------------------

interests, the normal ones as well as the interest for delayed payments will be
capitalized each year without the need of practicing liquidation. FIFTH.- OTHER
STIPULATIONS. In case the DEBTOR does not complies with its obligations on favor
of the Bank; more specifically for the simple maturity of one installment not
paid at the established dates or for the corresponding interests; or if the
loan’s funds are not used for the purposes that were destined; if during the
term of the loan matures any direct debt in charge of the DEBTOR and on favor of
the Bank and this were not paid; if any person initiates or brings suit against
the DEBTOR, if the warranties that are constituted farther on for the security
of this loan disappeared, decreased or deteriorated for any reason, although non
imputable to the DEBTOR, if the properties that will be encumbered father on,
were sold, alienated, leased, or burdened or are available in any of them in any
form, if these were kidnapped or seized for any cause or the Debtor’s full
dominion over the same is disputed in trial; for any of these facts without
prejudice of the other rights that belong to it and at the Bank’s will, the
present contract will be resolved as a matter of law without the need of any
requirement or intimidation either Judicial or Extrajudicial and the Bank will
have the right in such case to give as matured the term of this loan and demand
to the DEBTOR the immediate payment of all the debt, in all cases the Bank can
claim the damages and prejudices and all the judicial and extrajudicial fees
deferred to the estimated promise of same. SIXTH . This contract for expressed
will of the grantors is subjected to the General Law of Banks and Financial
Institutions and Non-Banking Financial Institutions and Financial Groups from
September twenty eight nineteen ninety nine, published in the Official Newspaper

 

 

17



--------------------------------------------------------------------------------

 

number one hundred ninety eight, one hundred ninety nine and two hundred dated
eighteenth, nineteenth and twenty of October nineteen ninety nine which concepts
are well known by the present grantors and are incorporated in the present
instrument. SEVENTH. The DEBTOR Corporation compromises to pay preferentially
all the expenses and fees caused by the present contract and the ones that the
Bank would have paid on behalf of the Debtor, as well as the cancellation and
inscription in the competent Registries and the costs produced for any execution
due to Debtor’s incompliance EIGHT The DEBTOR is obligated in reciprocity to the
financial aid that the Bank gives in this Act and during the effective term of
the present contract, to provide the Bank self-assurance businesses consisting
on the management of deposits in checking or term accounts or in other
businesses of its ownership, and to manage in the Bank an account with
significant movements of the Company’s Incomes and Expenditures. Likewise the
DEBTOR from now explicitly authorizes the Bank to debit its Checking Account or
any other account or certificates that manages in the BANK, all the payments of
the debts that have to make from this contract in its subsequent opportunities.
NINTH.- WAIVERS. The DEBTOR for the effect of the compliance of its obligations
convened in this contract, makes in benefit of the BANK the following waivers:
a) to its dwelling, submitting explicitly to the Jurisdiction of the Judges of
this city or to the ones that the Bank can elect by means of his
representatives; b) to all exception arising from an act of God or force majeure
which risks assumes as either unexpected or unforeseen: c) to the right of being
intimidated or required Judicially or Extrajudicial for incurring in delay since
this will operate by the Debtor’s simple delay in

 

 

18



--------------------------------------------------------------------------------

 

the compliance of its obligation, more specifically by the simple maturity of
the loan at the established date; d) to the deposit and administration of the
properties that will be mortgaged father on in warranty of this contract or of
any other properties that the BANK seizes which are trusted to the person that
the BANK indicates and who will exercise the duty on behalf and risk of the
Debtor, e) to ask reduction of the mortgage in order to make payments to the
credit; f) to the benefit that the DEBTOR could have, so in the case of
execution, the Bank can pursue first the properties that will be Mortgaged, in
warranty of this contract, since the DEBTOR and the Bank have explicitly
convened that for the lack of compliance of the DEBTOR’S obligations, the Bank
can pursue before, simultaneously or after the encumbered properties, any other
properties that belong to the DEBTOR to obtain the payment of the Loan,
preserving the Bank always all the rights, actions and privileges that are
granted by the present contract and its warranties; g) to the right to invoke
extension as to the term stipulated by the fact of continue receiving interest
the BANK, after the maturity of the present contract, since that act will be
considered as grace and not as extension, h) to the right to discuss in the
ordinary way the rights that might assist for the cause of an Execution or to
the right to appeal of record of auction in case of competitive bidding of a
third party; i) to the notification of any transference of this credit if there
were any, considering perfectioning the transference from the same moment of the
granting; j) to the right to request previous liquidation so this credit can be
executed; k) to the right to point out the Notaries that must authorize any
instrument that the DEBTOR or the Bank must grant in relation to this contract,
which will be an exclusive right of the Bank; l) To the

 

 

19



--------------------------------------------------------------------------------

benefits of any law dictated or to be dictated, tending to grant extensions or
waiting periods or reduce the type of interest or permit the payment in
installments, forms or conditions that are not stipulated in the present public
instrument. TENTH. The DEBTOR agrees: a) that for the execution effects resigns
to the procedures of the current executive trial and at the criteria and
disposition of the Bank it is submitted from now to the procedures of the
singular executive trial established in article one thousand eight hundred
twenty nine and following of our Code of Civil Procedures with the privileges
that the General Law of Banks and other institutions grant to the Bank; b)
Likewise for the effects of execution the real estates that will be mortgaged
father on for the security of this loan are assessed in the amount of ONE
MILLION DOLLARS (US$1,000,000.00) Currency of Legal Course from the United
States of America or the balance that exists if it is lower and that the BANK
might claim at the moment of the Execution, all for its public sale in public
auction, being able to make the reappraisement of the Law; c) That the bank
practices the liquidation of the credit’s balance, accepting from now that the
Bank decides in accounting. ELEVENTH.- WARRANTY .- The appearing lawyer JUAN
ALVARO MUNGUIA ALVAREZ continues manifesting in his capacity of representative,
of the Corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA for having been
appointed and authorized specially to grant this proceedings and declares: That
in order to warranty to THE CREDITOR ENTITY BANCO DE LA PRODUCCION SOCIEDAD
ANONIMA, the faithful compliance of the obligations contracted by its
represented the Corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONIMA and in
particular the payment of the loan here regulated, the

 

 

20



--------------------------------------------------------------------------------

interests, judicial and extrajudicial expenses and fees and other accessories
and with special instructions of his constituent the Corporation INMOBILIARIA
PSMT NICARAGUA, SOCIEDAD ANONIMA, CONSTITUTES on favor of the CREDITOR ENTITY
BANCO DE LA PRODUCCION, SOCIEDAD ANOMIMA, SECOND MORTGAGE over a piece of land,
and its present and future improvements, located in the City of Managua at La
Plaza El Retiro, with an area of TWENTY THREE THOUSAND ZERO SEVENTY ONE POINT
SIX THOUSAND EIGHT HUNDRED EIGHT SQUARE METERES (23.071.6808 Mts2(SQUARE METERS)
equivalent to THIRTY TWO THOUSAND SEVEN HUNDRED TWENTY FIVE POINT TWO THOUSAND
ONE HUNDRED EIGHTY ONE SQUARE VARAS (32.725.2181V2). That on this piece of land
there is a construction of a building which is the first store of PriceSmart
Nicaragua located at la Plaza El Retiro being such building included inside the
following special boundaries. NORTH Barrio Bolonia de por medio Boulevard pista
Benjamin Zeledon and remaining area of the same property. SOUTH. The rest of the
property dismembered. EAST Barrio Jonathan Gonzalez street in the middle and
WEST rest of the property dismembered. That the title of possession of his
represented over the previous real estate is evident in Public Deed Twenty nine
(29), authorized in the city of Managua, at one thirty in the afternoon on
September twenty fifth year two thousand two, before the Notarial services of
Juan Alvaro Munguía Alvarez, testimony of which the undersigned Notary attests
to have had at sight and which is dully registered with number one hundred sixty
two thousand one hundred thirty five (162,135); Volume two thousand two hundred
eighty one (2,281); Folios two hundred seventy one, two hundred seventy two and
two hundred seventy three

 

 

21



--------------------------------------------------------------------------------

(271,272,273); First Entry (1st) of the Inscription’s Column, Section of Real
Rights, Book of Real Estates from the Public Registry from the Real Estate
Ownership from the Department of Managua. That the mortgage constituted over the
previous real estate is inclusive and extensive to the improvements that at the
present time exist in the pledged property, as well as the supervening and the
products of same, from now until the complete and exact cancellation of the
loan’s capital and appendants. Second grade mortgage that once the first grade
mortgage is cancelled on favor of Banco de la Produccion Sociedad Anonima by the
Debtor corporation INMOBILIARIA PSMT NICARAGUA, SOCIEDAD ANONOMA, it will
automatically be First Grade Mortgage. TWELVE-INSURANCE.- The DEBTOR compromises
to insured against all risks the real estate granted as warranty up to an amount
equivalent to one hundred twenty percent (120%) of the loan’s value, taking such
insurance immediately after the subscription of this contract, appointing the
Bank in such insurance and irrevocably as the beneficiary of the respective
insurance policies, giving to the Bank the same insurance policies to have
greater security of the Bank’s rights, and from now the DEBTOR, independently
from the endorsement that it makes to such insurance policies establishing the
BANK as beneficiary, transfers any and all the rights over the same on favor of
the Bank so in the case of an eventual sinister. That in case the DEBTOR does
not contract the insurance foreseen inside this clause within the established
term or does not keep effective such insurance during the effective period of
the present contract, the BANK can contract such insurance or its renewals in
its case, on the DEBOTOR’S account. That also incompliance of this obligation by
the DEBTOR, it will

 

 

22



--------------------------------------------------------------------------------

give the Bank the right, if thus is decided, to give for ended and matured the
term of the loan and demand the immediate payment of all the debt, without the
need of a previous requirement; THIRTEENTH.- FIDUCIARY WARRANTY.- Speaks the
appearing Lawyer JUAN ALVARO MUNGUIA ALVAREZ of personal circumstances already
consigned in the introduction of this deed for being specially authorized and
delegated by the Corporation PSMT NICARAGUA, SOCIEDAD ANONIMA and expresses:
That with the purpose to guarantee even more to BANCO DE LA PRODUCCION SOCIEADAD
ANONIMA the faithful compliance of the obligations contracted in this contract
by the CREDITOR CORPORATION INMOBILIARIAS PSMT NICARAGUA SOCIEDAD ANONIMA it is
constituted COSURETY AND CODEBTOR IN SOLID AND MAIN PAYER on favor of BANCO DE
LA PRODUCCION SOCIEDAD ANONIMA of all and each one of the obligations contained
and contracted in the present contract, by the DEBTOR CORPORATION INMOBILIARIA
PSMT NICARAGUA SOCIEDAD ANONIMA, since it is making such obligations as these
were his own and likewise makes his all and each one of the waivers and
stipulations made by the DEBTOR CORPORATION in the present contract, accepting
the extensions and novation that will operate in the same, also in the same
manner will respond to BANCO DE LA PRODUCCION SOCIEDAD ANONIMA for Any balance
that can result against the DEBTOR for whichever maybe its motive. FOURTEENTH.-
ACCEPTANCE.- Both of the appearing persons in the authority they act express
jointly that they accept this contract in the related terms and conditions,
especially Mr. ARTURO ARANA UBIETA expresses that he accepts all the
declarations made on favor of his represented BANCO DE LA PRODUCCCION SOCIEDAD
ANONIMA

 

 

23



--------------------------------------------------------------------------------

 

(BANPRO), in particular the constituted mortgage security and the appraisal
given to the mortgaged warranty. As so expressed the appearing to whom I the
Notary instructed them about the legal object, value and transcendence of this
Proceedings, of the value of its general clauses which assures its validity and
the one of the special ones that are contained herein, which encloses implicit
stipulations and the explicit ones, waivers in concrete made and the need to
register the corresponding testimony and the inscription at the competent Public
Registry. I attest of having had at sight the registry certification issued by
the Public Registrar of Real Estates from the Ownership at the Department of
Managua, where it is evident that the real estate registered with number one
hundred sixty two thousand one hundred fifty three (162,153) pertaining to the
Corporation INMOBILIARIA PSMT NICARAGUA SOCIEDAD ANONIMA that it is mortgaged by
the present deed, it is pledged with first grade mortgage on favor of BANPRO for
the amount of Three Million Dollars. It was read to the grantors integrally all
that has been written who founded accordant, they ratified, approved and signed
it before me the notary who attests all the related.- AMENDS – mortgaged with.-
– VALID.- BETWEEN LINES- 1st grade mortgage on favor of BANPRO for the amount of
Three Million Dollars.- Valid (S) A. Arana V. J.A. Munguia A, BEFORE ME LUIS
CHAVEZ ESCOTO – Notary

 

It was before me from the front of folio one hundred forty two to the front of
folio one hundred forty nine of my official record protocol number TWENTY SIX
that I keep in the course of the present year and as requested by the banking
entity BANCO DE LA

 

 

24



--------------------------------------------------------------------------------

 

PRODUCCION, SOCIEDAD ANONIMA represented by Licentiate Arturo Arana Ubieta, I
release this first testimony in seven useful pages of legal paper which I sign,
rubricate and seal in the city of Managua at four hours in the afternoon on July
twenty five year two thousand three.

 

25